ACCEPTED
                                                                                      03-11-00462-CV
                                                                                             4105523
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                2/11/2015 11:14:50 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                               NO. 03-11-00462-CV
                                                                     FILED IN
                            In the Court of Appeals           3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                         for the Third Judicial District      2/11/2015 11:14:50 AM
                                 Austin, Texas                    JEFFREY D. KYLE
                                                                       Clerk



     SANADCO INC., A TEXAS CORPORATION, AND MAHMOUD A. ISBA, A/K/A
     MAHMOUD AHMED ABUISBA, A/K/A MIKE ISBA, INDIVIDUALLY, ET AL,
                               Appellant,

                                        v.

        GLEN HEGAR, INDIVIDUALLY, AND IN HIS OFFICIAL CAPACITY AS
       COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS; AND
                 KEN PAXTON IN HIS OFFICIAL CAPACITY.
                               Appellees.


    On Appeal from the 98th Judicial District Court of Travis County, Texas
                 Trial Court Cause No. D-1-GV-10-000902;
                 The Honorable Tim Sulak, Judge Presiding
__________________________________________________________________

   NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS
__________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice

that Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the

State of Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as

Attorney General of the State of Texas on January 5, 2015.

   Accordingly, the Appellees now should be designated as “Glenn Hegar,


Appellees’ Notice of Substitution                                       Page 1 of 3
Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas.”


                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    CHARLES E. ROY
                                    First Assistant Attorney General

                                    JAMES E. DAVIS
                                    Deputy Attorney General for Civil Litigation

                                    ROBERT O’KEEFE
                                    Division Chief
                                    Financial Litigation, Tax, and Charitable Trusts
                                    Division

                                    /s/ Jack Hohengarten
                                    JACK HOHENGARTEN
                                    Assistant Attorney General
                                    Financial Litigation, Tax, and Charitable Trusts
                                    Division
                                    State Bar No. 09812200
                                    P.O. Box 12548
                                    Austin, Texas 78711-2548
                                    Telephone: (512) 475-3503
                                    Telecopier: (512) 477-2348
                                    jack.hohengarten@texasattorneygeneral.gov

                                    ATTORNEYS FOR APPELLEES




Appellees’ Notice of Substitution                                            Page 2 of 3
                            CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2015, the above and
foregoing Defendants’ Notice of Substitution, was served on the following attorneys
of record via File & Serve Express and as shown below:

       Samuel T. Jackson
       LAW OFFICE OF SAMUEL JACKSON
       P.O. Box 170633
       Arlington, TX 76003-0633
       TEL: (817) 751-7155
       FAX: (866) 374-0164
       E-mail: jacksonlaw@hotmail.com
       Attorney for Appellants

                                     /s/ Jack Hohengarten
                                    Jack Hohengarten
                                    Assistant Attorney General




Appellees’ Notice of Substitution                                        Page 3 of 3